Case 2:21-cv-04298-DSF-AGR Document 18 Filed 09/15/21 Page 1 of 1 Page ID #:47




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  RICHARD LEVINE                       CASE NO.
                                       2:21−cv−04298−DSF−AGR
               Plaintiff(s),
        v.                              Order to Show Cause re
  BANTER MEDIA GROUP LLC                Dismissal for Lack of
                                        Prosecution
             Defendant(s).




        Default has been entered by the Clerk as to the remaining defendants. No
     motion for default judgment has been filed. Plaintiff is ordered to file a
     motion for default judgment on or before October 15, 2021. Failure to file a
     default judgment motion by that date may result in sanctions, including
     dismissal for failure to prosecute.

       IT IS SO ORDERED.

  Date: September 15, 2021                  /s/ Dale S. Fischer
                                           Dale S. Fischer
                                           United States District Judge
